Title: To Benjamin Franklin from George Morgan, 8 July 1773
From: Morgan, George
To: Franklin, Benjamin


Dear Sir
Philada. July 8th 1773
The Cause only can sufficiently appologise for the hasty Letter which I took the Liberty to trouble you with the 4th or 5th of last May, which with the one I inclosed for my Partner Mr. Samuel Wharton I hope came safe to your Hands. In a Matter so interesting, I am assured that your Humanity will plead my Excuse.

It would take up too much of your Time to descend into the Particulars of Mr. Whartons Treatment of Mr. Baynton, who as he was himself a Stranger to Deceit, placed the most implicit Confidence in Mr. Wharton, who has not only betrayd his Trust in many Instances, but insultingly laugh’d at the Weakness of those who reposed it to him. This is aggravated from the Consideration of Mr. Whartons Ingratitude, which can only be equal’d by his Vanity and Cunning. I pray of you Sir to excuse this Warmth of Expression. They are serious Truths and I feel most sensibly the Effects thereof, in the Loss of one of the best of Friends.
Should Mr. [Wharton] be in England on Receipt hereof, permit me to beg the favour of you to give him the Perusal of it, and a Copy if he desires it, And that you will in behalf of Mr. Bayntons distress’d and numerous Orphans, receive from Mr. Wharton such Instrument of Writing as he will condescend to give, declarative of (what he has ever studiously secreted from Mr. Baynton Viz) how far or what share he is interested in Mr. Whartons Negociations or Acquisitions in England. Our different numerous Letters to him (which I beg he will allow you to peruse) particularly mine dated Novr. 1769 Novr. 22d. 1771 Jany 3d and 13th, April 27th, May 17 (left open by Capt. Falconer) and Novr. 2d. 1772 and February 1st. 1773, will fully explain our Demands on this Head, None of which he has ever deign’d to reply to in an explicit Manner.
I would wish to avoid all Disputes and Difficulties with Mr. Wharton. Had he acted as a Man of honour or even common honesty, there would never have been any between Us.
Inclosed is an Extract of a Letter dated Novr. 27th 1769 from the worthy late Dr. Evans to Mr. Wharton which had he seriously consider’d and candidly complied with, Mr. Baynton would have been this day alive and in perfect Health.

Should you be able to obtain any Satisfaction from Mr. Wharton you will confer a lasting Obligation on all Mr. Bayntons Friends and particularly on Dear Sir Your most Obedient and most humble Servant
G M
To Benja. Franklin Esqr.
